In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-0731V
                                      Filed: October 6, 2015
                                          UNPUBLISHED

****************************
PANSY DOWNS,                          *
                                      *
                    Petitioner,       *       Damages Decision Based on Proffer;
                                      *       Influenza (“Flu”) Vaccine; Shoulder
                                      *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                   *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                   *       (“SPU”).
                                      *
                    Respondent.       *
                                      *
****************************
Ronald Craig Homer, Conway, Homer & Chin-Caplan, Boston, MA, for petitioner.
Michael Patrick Milmoe, U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On August 13, 2014, Pansy Downs (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [“Vaccine Act”]. Petitioner alleged that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) which was caused by the influenza (“flu”) vaccine she
received on October 10, 2011. Petition at 1, 7. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On December 1, 2014, a ruling was issued on entitlement, finding petitioner
entitled to compensation. On October 5, 2015, respondent filed a proffer on award of
compensation [“Proffer”] stating that petitioner should be awarded $125,000.00. Proffer
at 1.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $125,000.00, in the form of a check payable to
petitioner, Pansy Downs. This amount accounts for all elements of compensation
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
PANSY DOWNS,                         )
                                     )
            Petitioner,              )  No. 14-731V
                                     )  Ch. Special Master Dorsey
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On December 1, 2014, then Chief Special Master Denise Vowell issued a Ruling on

Entitlement finding that petitioner was entitled to vaccine compensation for her Shoulder Injury

Related to Vaccine Administration (“SIRVA”) injury. Respondent proffers that, based on the

evidence of record, petitioner should be awarded $125,000.00. This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the special master’s decision

and the Court’s judgment award the following: 1

      A. A lump sum payment of $125,000.00 in the form of a check payable to petitioner, Pansy
         Downs. This amount accounts for all elements of compensation under 42 U.S.C.

1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.
       § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division

                                                     /s/ Michael P. Milmoe
                                                     MICHAEL P. MILMOE
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Phone: (202) 616-4125
Dated: October 5, 2015                               Fax:    (202) 616-4310